Title: To Alexander Hamilton from Samuel Mackay, 12 August 1799
From: Mackay, Samuel
To: Hamilton, Alexander


          
            General Hamilton
            Sir,
            Williamstown Massachusetts August 12th 1799.
          
          I very unexpectedly recieved the honour of an appointment in the 14th Regt; I have little, or no doubt that I stand in a great measure indebted to you for that peculiar favour, and must beg leave to present you with my warmest thancks. I shall endeavour to render myself deserving of the protection you have so generously afforded me, by my unremitted attention to the service. My Kind protector Mr Sedgwick had given me to understand that I had been objected to as being born abroad; and I had already acquiesced in my fate; I cannot conceal, that I had in consequence taken family arrangements which would render now a very sudden removal very prejudiciable; I therefore must hope, that as far as it may be thought consistent with the service, I shall be a little indulged for the present. I have thought I might suggest without impropriety, that the company (which it is thought I shall command) is stationed at Northampton, 45 miles from my house. the Town where I reside does not belong to that post, I had hoped that provided it was agreable to captn. Ashmund  who is at Pittsfield 20 miles from my house, we might have leave to exchange our rendezvous, or at least, that I might be permitted discretionally to go home four or five days every forthnight for a reasonable time and I might even be allowed to recruit in Williamstown, where I have resided several years, and where I believe I might have some success in spite of Jacobinism. I should have applied to the colonel, but having not yet recieved any orders, and not having been introduced to him I should thinck it premature; nor do I know how far he may have a right to direct on the occasion. I shall conclude my letter with a request that in case it should be necessary to have a particular form of a resignation to the British crown, for the half pay which I have held under the crown King untill the day of my admittance in the American Service, you would be so condescending as to send me a form, being desirous to quit one service as honourably as I concieve I enter the other, and to be regular according to the laws of nations. I suppose it will be sufficient to adress it to the British Ambassador—although the oath administred to the army and that sworn by half pay officers might be both consistent, yet as I have not entered the service from pecuniary views, and as I have a genteel support of my own, and hansome expectations, I prefer at all events this small sacrifice to the ambiguity of a twofold allegiance.
          if I have trespassed on your indulgence I flatter myself you will pardon me, and give me leave to assure you how sincerely and respectfully I have the honour to be Sir your most humble & most obedient Servant
          
            Samuel Mackay
          
        